No.   91-548
           IN THE SUPREME COURT OF THE STATE OF MONTANA




IN RE THE MARRIAGE OF
NORMAN R. SILVERMAN,
           Petitioner and Appellant,
     and
MARCIA M. SILVERMAN,                             CLERK OF SUPREME COURT
                                                   STATE OF IWJNTANA
           Respondent and Respondent.




APPEAL FROM:    District Court of the Tenth Judicial District,
                In and for the County of Fergus,
                The Honorable Roy Rodeghiero, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Craig R.     Buehler, Attorney    at Law, Lewistown,
                Montana
           For Respondent:
                Torger S. Oaas, Attorney at Law, Lewistown, Montana


                                Submitted on Briefs:     April 23, 1992
                                            Decided:     August 20, 1992
Filed:
Justice Terry N. Trieweiler delivered the opinion of the Court.
     Norman Silverman appeals the decree of the Tenth Judicial
District Court, Fergus County, which divided the marital estate and
awarded maintenance to Marcia Silverman.     We affirm in part and
reverse in part.
     The issues on appeal are:
     1.   Did the District Court err in its determination of the
value of the marital estate?
     2.   Did the District Court err when it awarded maintenance to
Marcia?
     3.   Did the District Court err it when refused to enforce a
property settlement agreed to by the parties prior to the hearing?
     The parties were married on June 28, 1986. At the time of the
marriage, Norman was a physician employed as a consultant in
radiology development in Reno, Nevada.   Marcia was employed in the
sales of radiological and other diagnostic equipment.
     The parties separated in July 1990, and a petition for
dissolution was filed.   During the marriage, the parties acquired
numerous assets.    At the time that the dissolution hearing took
place, the parties owned three houses in Montana and one in
Phoenix, Arizona.    The court, in its order, determined that the
gross value of the estate was $903,000, and the estate's debt was
$728,000, leaving a net value of $175,000.   Norman was ordered to
give Marcia half of that amount, less the $15,000 she had already
received, or $72,500.
    Norman disagrees with the evaluation of the debt.    He claims
that the debt on the Suburban, a garden tractor, and taxes, which
was equal to $25,700, was not included in arriving at the net
assets. He contends that by failing to include that $25,700 worth
of debt, the District Court inaccurately calculated the parties1
net worth, and thereafter, the rest of its analysis became clearly
erroneous.
    Marcia does not disagree with Norman's contention that the
lower court failed to include the debt on the Suburban and the
tractor, but disagrees with Norman's contention that there was
proof of additional tax debt.     In its ruling, the District Court
included $100,000 of unmatured 1990 federal and state income tax
debt as part of the marital debt. She contends, and we agree, that
because of the equivocal nature of the evidence, the court's
estimation was not clearly erroneous.     However, in light of her
agreement that the District Court erred by failing to consider the
debt on the Suburban and the tractor, we hereby modify Marcia's
property settlement award, decreasing it by $7,850, or one-half of
the debt owed for the vehicles.
     Norman further contends that the court included money which
had been placed into the pension plan prior to the marriage in
arriving at its value.   However, the District Court's memorandum
clearly states that it addressed the issue and concluded that all
but a $16,000 contribution to the retirement plan was made during
the marriage. The court included the $16,000 in the marital estate
to offset equity in the Phoenix home that Marcia had acquired prior
to the marriage. We conclude that there was no abuse of discretion
when the court included the pension plan in the marital estate.
     Norman next contends that the court erred in holding that
Marcia was entitled to maintenance. He states that maintenance was
not even requested by Marcia            in her proposed       findings and
conclusions and was not justified by the evidence presented.               He
claims it was error because the court failed to find that Marcia
lacked sufficient property to provide for her reasonable needs, or
that she was unable to support herself through her employment. He
points out that the reasons given by the court, which were Marcia's
moving expenses, repairs to the property in Phoenix, and reduced
employment opportunities, are not provided for in 9         40-4-203,    MCA,
the statute pertaining to maintenance. He argues that maintenance
is not favored in Montana, that the needs of the spouse are to be
provided for by distribution of property, which he claims was done,
and thus maintenance was not warranted in this case.
     Section    40-4-203,   MCA, requires that the court find that a
spouse lacks sufficient property to provide for her reasonable
needs or    is unable       to    support herself      through appropriate
employment.    The court made no such finding in this case.             At the
time of the hearing, the court found that Marcia was earning
approximately     $28,000   per    year, with    additional    commissions
possible.     In addition, she received         $400   per month for auto
expenses. It is not apparent from the findings that the threshold
requirements of 3 40-4-203(1)(a) and (b), MCA, were considered in
this case. Therefore, the award of maintenance is vacated and this
case is remanded for consideration of those requirements.
     Norman next contends that the court erred in rejecting an
alleged property settlement agreement signed by the parties prior
to the hearing.   That agreement stated that Marcia was to receive
a single lump sum payment of $57,500, rather than the $72,500 the
court ordered, and no maintenance was to be awarded. On January 7,
1991, following an evidentiary hearing and submission of briefs,
the District Court entered an order denying Norman's motion to
enforce that agreement.    Norman contends that the District Court
erred in denying his motion to enforce the agreement. However, he
has failed to include the transcript of the proceeding, as required
under Rule 9(b), M.R.App.P.   We decline to review the issue in the
absence of a transcript.
     The judgment of the District Court is affirmed in part,
reversed in part, and remanded for further proceedings consistent
with this opinion.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Report
We concur:
                                    August 20, 1992

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


Craig R. Buehler
Attorney at Law
505 W. Main St., Ste. 210
Lewistown, MT 59457

Torger S. Oaas
Attorney at Law
P.O. Box 76
Lewistown, MT 59457

                                               ED SMITH
                                               CLERK OF THE SUPREME COURT
                                               STATE o MONTANA
                                                     OF        P   n